Citation Nr: 0705191	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-17 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has legal entitlement to accrued 
benefits.

3.  Whether the appellant has legal entitlement to 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served as a member of the Recognized Guerillas 
during World War II from November 1942 to July 1945.  He died 
in May 1990, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines, which denied the benefits sought on appeal.  The 
Board first considered this appeal in July 2004 and also 
denied the benefits sought.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in May 2005, the Court granted a joint 
motion to vacate the Board's decision and remand the matter 
for additional development of the medical record pursuant to 
a request made by the appellant to submit more evidence.

The appeal came before the Board in September 2005 and, in 
compliance with a request made by the appellant, the claims 
were remanded in order for additional evidence to be 
obtained.  The requested development was attempted and the 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had recognized guerilla service during World 
War II.  Service with the Commonwealth Army of the 
Philippines (USAFFE) is not established.

3.  The veteran died in May 1990 as a result of bronchogenic 
cancer, a massive myocardial infarction, and respiratory 
failure secondary to pulmonary tuberculosis with pneumonia.

4.  The veteran did not have any service-connected 
disabilities during his lifetime.  He was never awarded VA 
compensation benefits for a disability.

5.  The veteran's death was not proximately due to or the 
result of a service- connected disability.

6.  The appellant filed her initial claim for accrued 
benefits in August 2000.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.374 (2006).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).

3.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002 and October 2003, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims of entitlement to 
service connection for the cause of the veteran's death, for 
accrued benefits and for nonservice-connected death pension 
benefits, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as she 
was given specific notice with respect to the elements of the 
claims here on appeal and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the claim was pending at the time the VCAA was 
enacted and notice was not provided prior to the appealed AOJ 
decision.  The Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the appellant was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claims.  Additionally, a Supplemental 
Statement of the Case was issued in September 2006 making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  A medical opinion need not be sought in this 
matter under 38 C.F.R. § 3.159(c)(4) because the record fails 
to establish that an event, injury or disease occurred during 
service that could be linked to the veteran's death.  See 
38 C.F.R. § 3.159(c)(4)(B).  Under these circumstances, any 
opinion on whether a disability is linked to service would be 
speculative. 

The Board points out that its previous decision was vacated 
and the matter remanded in order for the appellant to provide 
additional medical evidence in support of her claims.  The RO 
requested that she provided an authorization for the medical 
records of Dr. Ofelia C. Phahalin in an October 2005 letter.  
The appellant, however, has not responded to the request nor 
has she provided any additional medical evidence.  As such, 
the Board finds that VA met its duty to assist with respect 
to obtaining evidence on behalf of the appellant.

The appellant has made references over the course of this 
appeal that she would like the assistance of a 
representative.  The RO sent information regarding 
representatives to the appellant in January 2004 and again in 
October 2005, but the appellant continues this appeal without 
a representative.  The Board has been mindful of this fact 
when determining whether VA has met its VCAA duties.  

Following a complete review of the record, the Board finds 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file.  The only evidence that has been 
identified and not obtained is private records for which an 
authorization is required from the appellant to obtain and 
she has not provided such an authorization.  She signed a 
blank authorization in July 2002, which expired after 180 
days, long before she identified a physician in 2004 who 
could have relevant records.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.  The merits of the 
claims will now be addressed.

The appellant contends that the veteran served in the USAFFE 
from April 1941 to May 1942, and that he contracted pulmonary 
tuberculosis (PTB) during that time.  As a result of the PTB, 
the veteran developed a number of other illnesses and 
ultimately died in May 1990.  The appellant points to the 
inclusion of PTB on the death certificate as a cause of death 
as evidence of her husband having died from a service-
incurred disability.

In support of the claim, the appellant submitted a medical 
statement from a private physician reflecting that a 
diagnosis of PTB was made in November 1987, but could not be 
confirmed by x-ray or other laboratory testing.  The 
physician advised that she referred the veteran to Secondary 
Hospital for a complete work-up.  Additional evidence 
regarding this instance of treatment cannot be obtained 
because the appellant has not provided written authorization 
for VA to do just that.  Therefore, the record simply 
reflects that the veteran had a diagnosis of PTB in 1987.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  See 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Upon a showing of service for ninety days or more during a 
period of war and evidence of chronic PTB becoming manifest 
to a degree of 10 percent within three years from the date of 
termination of service, service connection shall be presumed 
for PTB.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309.  A diagnosis of active PTB by a private 
physician showing that the disease was initially manifest 
after discharge from active service must be confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based on acceptable hospital 
observation or treatment.  See 38 C.F.R. § 3.374(c).

The evidence of record reveals that the veteran was not 
diagnosed as having PTB during service or within three years 
of his discharge from service in 1945.  The first evidence of 
PTB is the unsubstantiated statement from a private physician 
that she diagnosed the disability in 1987.


The veteran made his first application for VA compensation 
benefits in March 1978 and did not list PTB as a service-
incurred disability.  He outlined the disabilities he 
believed to have been incurred during service again in April 
1980 and did not include PTB.  The veteran stated that he had 
arthritis, lumbago, polyneuritis, and hypertension.  An 
application for VA compensation benefits submitted by the 
veteran in December 1987 did not list any disabilities as 
having been incurred during service.

The veteran was not awarded VA compensation benefits for a 
service-connected disability at any time during his life.  
The evidence shows that he had no service-connected 
disabilities during his lifetime and the only service medical 
records consist of a PA AGO Form 23, Affidavit for Philippine 
Army Personnel, with no reference to complaints or diagnoses 
of bronchogenic cancer, myocardial infarction or any other 
heart disease, pulmonary tuberculosis, or pneumonia.  
Furthermore, there is no post-service documentation as to 
treatment for any of the disabilities listed as causes of 
death on the death certificate.  

Given the evidence as outlined above, the Board finds that 
the veteran did not incur PTB or any other disability 
determined to be the cause of his death during his period of 
recognized guerilla service.  There is no evidence of a 
diagnosis of PTB until 1987, which is well over three years 
after discharge from service.  As such, the Board finds that 
the there is no evidence to support the appellant's 
contentions.  Because there is no evidence of the appellant 
having medical training, her statements, standing on their 
own, cannot establish a relationship between service in the 
1940's, a diagnosis of PTB in the 1980's and the veteran's 
death in 1990.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, service connection for the cause of 
the veteran's death must be denied on a direct and on a 
presumptive basis.



Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

The death certificate shows that the veteran died in May 
1990.  The appellant submitted an informal claim for VA 
benefits that may be due and owing as a result of the 
veteran's service in August 2000.  Her formal application for 
benefits was received in June 2001.

A review of the evidence shows that the appellant's claim was 
submitted well over one year after the veteran's death.  
Thus, her claim of entitlement to accrued benefits is 
untimely.  As a result, the appellant has no legal 
entitlement to any accrued benefits that may exist.

The Board points out that the veteran did not have a claim 
pending at the time of his death nor was he entitled to 
receive any compensation benefits at the time of his death so 
as to even bring about a claim of entitlement to accrued 
benefits.  Nonetheless, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, entitlement to accrued 
benefits under is denied as there is no legal entitlement 
thereto.

Nonservice-Connected Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

As discussed above, the veteran has recognized guerilla 
service.  In December 1975, the service department certified 
that the recognized period of service was from November 1942 
to July 1945, and that there was no service with USAFFE 
established.  There is no evidence to contradict the findings 
of the service department other than the appellant's 
assertions that she believes the veteran's service should be 
qualifying service.

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the service 
department's determination with respect to the service of 
this veteran.  The appellant's statements are only her 
beliefs and are not founded in evidence provided by the 
United States government.  Therefore, the Board must find 
that the veteran did not have qualifying service.  As a 
result, the appellant's request for death pension benefits 
must be denied as there is no legal entitlement thereto.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


